Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/5/21 has been entered.
Election/Restrictions
Applicant's election with traverse of claims 1-20 in the reply filed on 4/5/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
The requirement is still deemed proper and is therefore made FINAL.
s 21-28 directed to an invention non-elected with traverse in the reply filed on 4/5/21. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Specification
The title of the invention is not descriptive.  The following title is suggested: 
OPTICAL IMAGING LENS ASSEMBLY COMPRISING FIVE LENSES OF +--+-, +-0+-, +-++-, +-+--, OR +---- REFRACTIVE POWERS, IMAGE CAPTURING UNIT AND ELECTRONIC DEVICE.
Examiner notes the change request for the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.
 
Allowable Subject Matter

Regarding claim 1, the closest art found is Tsai (US 20140340765).

    PNG
    media_image1.png
    503
    380
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    324
    415
    media_image2.png
    Greyscale

 	Regarding claim 1, Tsai teaches an optical imaging lens assembly (Fig. 9A, Table 17) comprising five lens elements, the five lens elements being, in order from an object side to an image side, a first lens element, a second lens element, a third lens element, a fourth lens element and a fifth lens element (910-950); each of the five lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side;
wherein the first lens element has positive refractive power, the object-side surface of the first lens element is convex in a paraxial region thereof, the second lens element has negative refractive power, the fifth lens element has negative refractive power, and the image-side surface of the fifth lens element is concave in a paraxial (as seen in Fig. 9A and Table 17);
wherein an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, a central thickness of the fourth lens element is CT4, a central thickness of the fifth lens element is CT5, a curvature radius of the object-side surface of the fourth lens element is R7, a focal length of the optical imaging lens assembly is f, a focal length of the first lens element is f1, a focal length of the second lens element is f2, and the following conditions are satisfied:
30.0<V2+V3+V4<95.0 (~72);
	1.35<CT5/CT4 (.924/.37); and
	2.50<|f2/f1| (2.7).

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for an optical imaging lens assembly including “the object-side surface of the fourth lens element is convex in a paraxial region thereof and 0.40<R7/f<2.80”, along with the other claimed limitations of claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234